
	

113 SJ 6 IS:  Proposing an amendment to the Constitution of the United States which requires (except during time of war and subject to suspension by Congress) that the total amount of money expended by the United States during any fiscal year not exceed the amount of certain revenue received by the United States during such fiscal year and not exceed 20 percent of the gross domestic product of the United States during the previous calendar year.
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIA
		113th CONGRESS
		1st Session
		S. J. RES. 6
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 29, 2013
			Mr. Shelby (for himself
			 and Mr. Boozman) introduced the following
			 joint resolution; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		 Proposing an amendment to the Constitution
		  of the United States which requires (except during time of war and subject to
		  suspension by Congress) that the total amount of money expended by the United
		  States during any fiscal year not exceed the amount of certain revenue received
		  by the United States during such fiscal year and not exceed 20 percent of the
		  gross domestic product of the United States during the previous calendar
		  year.
	
	
		That the following article is proposed as
			 an amendment to the Constitution of the United States, which shall be valid to
			 all intents and purposes as part of the Constitution when ratified by the
			 legislatures of three-fourths of the several States within seven years after
			 the date of its submission by the Congress:
			
				 —
					1.The total amount of money expended by the
				United States in any fiscal year shall not exceed the total amount of revenue
				received by the United States during such fiscal year, excluding revenue
				received from the issuance of bonds, notes, or other obligations of the United
				States.
					2.The total amount of money expended by the
				United States in any fiscal year shall not exceed the amount equal to 20
				percent of the gross domestic product of the United States during the last
				calendar year ending before the beginning of such fiscal year.
					3.Sections 1 and 2 of this Article shall not
				apply during any fiscal year during any part of which the United States is at
				war as declared by Congress under section 8 of Article I of the
				Constitution.
					4.Sections 1 and 2 of this Article may be
				suspended by a concurrent resolution approved by a three-fifths vote of the
				Members of each House of Congress. Any suspension of sections 1 and 2 of this
				Article under this section shall be effective only during the fiscal year
				during which such suspension is approved.
					5.This Article shall take effect on the first
				day of the first fiscal year beginning after the date of the adoption of this
				Article.
					6.Congress shall have power to enforce this
				Article by appropriate
				legislation.
					.
		
